DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 10-11, 14-15, 18-19, 21, 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. U.S. Patent 5,263,032 in view of Porwal et al. U.S. Patent Application Publication US2018/0150345A1.
As per claim 1, Porter teaches a method for predicting and managing a fault in memory, comprising: detecting an error in data that is read from the memory, wherein the detecting an error in data includes detecting a physical address for the error in the data; comparing the physical address to one or more stored errors in a filter; classifying the error as a transient error or a permanent error based on the comparing, wherein the transient error is an error that has not been previously recorded in the filter (column 6, lines 1-44, wherein the footprint comprises the physical address and if a prior footprint is not found to match, then it is classified as a transient); updating the filter to contain the physical address when the error is classified as the transient error (column 6, lines 56-63, wherein the log/filter is updated with each footprint and, if not prior, is initialized to the log).  Porwal teaches updating a machine check architecture (MCA) to indicate that the physical address contains the permanent error when the error is classified as the permanent error (¶ 0025, 0028).  It would have been obvious to one of ordinary skill in the art to use the process of Porwal in the process of Porter.  One of ordinary skill in the art would have been motivated to use the process of Porwal in the process because Porwal uses the storage architecture to store memory read data for comparison for error analysis, an explicit desire of Porter.  
As per claim 2, Porwal teaches the method of claim 1, wherein the error in data is detected by reading the data from a cacheline (¶ 0017).
As per claim 5, Porter teaches the method of claim 1, further comprising correcting the error (column 7, lines 6-31).  
As per claim 6, Porter teaches the method of claim 5, wherein correcting the error includes writing corrected data to the memory (column 7, lines 29-31).
As per claim 8, Porwal teaches the method of claim 1, further comprising setting a predicted permanent bit in the MCA to indicate the error is predicted permanent (¶ 0028).
As per claim 10, Porwal teaches the method of claim 8, further comprising sending information to an operating system (OS) by the MCA about the permanent error (¶ 0025).
As per claim 11, Porwal teaches the method of claim 10, wherein the information -3-7498417.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/718,168 includes at least one of the predicted permanent bit, the physical address of the error, and a syndrome (¶ 0028).
As per claim 14, Porter teaches an apparatus for predicting and managing a fault in a memory, comprising: a filter; ; and a memory controller that is communicatively coupled with the memory, the filter, wherein the memory controller; detects an error in data that is read from the memory, wherein the detecting an error in data includes detecting a physical address for the error in the data, compares the physical address to one or more stored errors in the filter to generate a comparison result, -4- 7498417.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/718,168classifies the error as a transient error or a permanent error based on the comparison result, where the transient error is an error that has not been previously recorded, updates the filter to contain the physical address when the error is classified as the transient error (column 6, lines 1-44, 56-63).  Porwal teaches a machine check architecture (MCA), and updates the MCA to indicate that the physical address contains the permanent error when the error is classified as the permanent error (¶ 0025)(see claim 1).  
As per claim 15, Porwal teaches the apparatus of claim 14, wherein the error in the data is detected by reading the data from a cacheline (¶ 0017).
As per claim 18, Porter teaches the apparatus of claim 14 further comprising the memory controller correcting the error (column 7, lines 6-31).
As per claim 19, Porter teaches the apparatus of claim 18, wherein correcting the error includes the memory controller writing corrected data to the memory (column 7, lines 29-31).
As per claim 21, Porwal teaches the apparatus of claim 14, further comprising the memory controller setting a predicted permanent bit in the MCA to indicate the error is predicted permanent (¶ 0028).
As per claim 23, Porwal teaches the apparatus of claim 21, wherein the memory controller further: sends information to an operating system (OS) about the permanent error (¶ 0025).
As per claim 24, Porwal teaches the apparatus of claim 23, wherein the information includes at least one of the predicted permanent bit, the physical address of the error, and a syndrome (¶ 0028).
As per claim 26, Porter teaches a non-transitory computer-readable medium for predicting and managing a fault in a memory, the non-transitory computer-readable -6- 7498417.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/718,168 medium having instructions recorded thereon, that when executed by a processor, cause the processor to perform operations including: detecting an error in data that is read from the memory, wherein the detecting an error in data includes detecting a physical address for the error in the data; comparing the physical address to one or more stored errors in a filter; classifying the error as a transient error or a permanent error based on the comparing, wherein the transient error is an error that has not been previously recorded in the filter; updating the filter to contain the physical address when the error is classified as the transient error (column 6, lines 1-44, 56-63).  Porwal teaches updates the MCA to indicate that the physical address contains the permanent error when the error is classified as the permanent error (¶ 0025) (see claim 1).


Claims 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Porwal in view of Chessin et al. U.S. Patent Application Publication US2009/0164872A1.
As per claim 12, Chessin teaches the method of claim 10, further comprising performing, by the OS, a page retirement or a post-package repair (PPR) (¶ 0029).  It would have been obvious to one of ordinary skill in the art to use the process of Chessin in the process of Porter.  One of ordinary skill in the art would have been motivated to use the process of Chessin in the process of Porter because Chessin teaches differentiating errors to be either correctable and uncorrectable as to predict and prevent, an explicit desire of Porter.
As per claim 25, Chessin teaches the apparatus of claim 23, further comprising performing, by the OS, a page retirement or a post-package repair (PPR) (¶ 0029).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Porwal in view of Porter in view Ainsworth et al. U.S. Patent Application Publication US2020/0089559A1.
As per claim 13, Porter teaches the method of claim 1.  Ainsworth teaches wherein the filter is a Bloom filter (¶0033). It would have been obvious to one of ordinary skill in the art to use the process of Ainsworth in the process of Porter.  One of ordinary skill in the art would have been motivated to use the process of Ainsworth in the process of Porter because Ainsworth teaches differentiating errors to be either permanent or transient and the recovery thereof, an explicit desire of Porter.


Response to Arguments
6.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113